Case 1:19-cv-11892-KPF Document 87 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Pm Oe mm Hs NSRP td We de A tt HH A Sw x

ABKCO MUSIC & RECORDS, INC.,

ABKCO MUSIC, INC., UMG RECORDINGS, Case No.: 19-cv-11892
INC., UNIVERSAL - SONGS OF POLYGRAM

INTERNATIONAL INC., POLYGRAM

PUBLISHING, INC., SONGS OF UNIVERSAL, INC.,

UNIVERSAL MUSIC CORP.,, and

CAPITOL RECORDS, LLC,

 

RULE 7.1 STATEMENT
Plaintiffs,

Vv.
CODA PUBLISHING, LTD., ROBERT KIRK
CARRUTHERS, CLARE ANNE GAMBOLD,

GWILYM MICHAEL DAVIES, and VISION
FILMS, INC.,

Defendants.

 

Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for CAPITOL
RECORDS, LLC, (a private non-governmental party) certifies that it is an indirect subsidiary of
Vivendi SE, a publicly-traded company incorporated under European law. No other publicly
traded company owns ten percent (10%) or more of CAPITOL RECORDS, LLC.

By: /s/ Michael B. Kramer
Michael B. Kramer (MK 7071)
Attorneys for Plaintiffs
488 Madison Avenue, 11" Floor
New York, New York 10022
(212) 319-0304
mkramer@mkramerlaw.com

 
